Citation Nr: 0828225	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an essential tremor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served in the Pennsylvania Army National Guard 
from October 1979 to May 1981, with a period of active duty 
for training (ACDUTRA) from June to September 1980.  He was 
transferred to the Air Force in May 1981, and served on 
active duty from May to December 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO in Phoenix, 
Arizona denied the veteran's claim for service connection for 
tremors.  In April 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2006.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Pittsburgh, Pennsylvania; hence, 
that RO now has jurisdiction over the appeal.  

In July 2006, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  In July 2008, the veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is also of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  An essential tremor was not shown in service or for many 
years thereafter, and there is no competent, probative 
evidence or opinion that relates the veteran's current 
essential tremor to his active military service, or any 
period of ACDUTRA in the Army National Guard.  


CONCLUSION OF LAW

The criteria for service connection for an essential tremor 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for tremors, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
October 2003 letter informed the appellant to submit any 
medical reports he had in his possession, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The March 2004 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
tremors after issuance of the October 2003 letter. 

A March 2006 letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, the March 2006 SOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, Army National Guard 
medical records, and private treatment records.  Also of 
record and considered in connection with the claim are 
transcripts of the July 2006 DRO hearing and the July 2008 
Board hearing, as well as various written statements provided 
by the veteran and by his representative and friends, on his 
behalf.  The Board also  finds that no additional RO action 
to further develop the record is warranted. 

As will be discussed below, the veteran has asserted that his 
tremors are related to an upper respiratory infection with 
fever for which he was hospitalized in July or August 1980.  
The Army National Guard medical records reflect that the 
veteran presented on July 20, 1980 at the Emergency Room in 
Fort Benning with a temperature of 104.7 degrees and that the 
plan was to admit him.  These records also include his 
discharge from that hospitalization, which reflects that he 
was an inpatient for four days.  While the actual records of 
the July 1980 hospitalization have not been associated with 
the claims file, the RO did make numerous requests to Fort 
Benning for these records.  In October 2007, the RO received 
a response which indicated that there was no record for the 
veteran at the Martin Army Community Hospital in Fort 
Benning.  As such, the Board finds that VA has fulfilled the 
duty to assist in attempting to obtain these records.  See 
38 C.F.R. § 3.159(c)(2) (cases in which VA may conclude that 
no further efforts to obtain records from a Federal 
department or agency include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them).  

The Board has also considered the fact that the veteran has 
identified several private physicians who have reportedly 
treated his tremors; however, not all of these records of 
treatment have been associated with the claims file.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b), (c). 
 
In October 2003, the veteran submitted releases to obtain 
records of treatment from Dr. Gray and Dr. Anderson; however, 
he did not provide a mailing address for either physician.  
In a January 2004 letter, the RO informed the veteran that he 
needed to submit addresses for these providers so that the 
records could be requested.  During the July 2006 DRO 
hearing, the veteran stated Dr. Anderson was probably not 
around any more.  During the July 2008 Board hearing, the 
veteran testified that he did not know where Dr. Anderson 
was.  As the veteran has not provided sufficient information 
for VA to request the records of treatment from Dr. Anderson, 
the Board finds that VA has fulfilled the duty to assist in 
attempting to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)(i). 

Moreover, the RO requested records from Dr. Gray in January 
and April 2007.  An April 2007 letter to the veteran informed 
him that these requests had been made, but no records had 
been received, and asked the veteran to contact Dr. Gray and 
ask him to send the records.  The veteran testified during 
the July 2008 Board hearing that he presented his records of 
treatment by Dr. Gray, however, no such records appear in the 
claims file.  Based on the foregoing, the Board concludes 
that VA has made reasonable efforts to obtain the records of 
treatment from Dr. Gray, and the duty to assist in regard to 
these records has also been fulfilled.  See 38 C.F.R. 
§ 3.159(c)(1).  

Finally, during the July 2008 Board hearing, the veteran 
testified that the physician who opined that his tremors were 
a result of his fever in-service was a neurologist he saw in 
Sierra Vista, Arizona.  He added that he did not remember his 
name, but that the records of treatment should be with the 
records from Dr. Gray.  As the veteran has not provided a 
name or address for this neurologist, he has not adequately 
identified these records and it is not possible for VA to 
obtain them.  See 38 U.S.C.A. § 5103A(b), (c).   

The Board further notes that, during the July 2008 Board 
hearing, the veteran reported that he was receiving Social 
Security disability.  The Social Security Administration 
(SSA) decision is not of record, however, the veteran 
testified during the July 2008 hearing that there was no 
other evidence, anywhere, that VA had not retrieved with 
regard to his claim, indicating that these records do not 
pertain to the veteran's essential tremor.  There has been no 
argument that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the veteran's 
National Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (24); 38 C.F.R. § 3.6.

Considering the record in light of the above, the Board finds 
that service connection for an essential tremor is not 
warranted.  

The veteran has consistently asserted that he has a current 
tremor related to a high fever in service.  

Service treatment records from the veteran's period of active 
duty, and medical records from his Army National Guard 
service are negative for complaints regarding, or findings of 
tremors.  In July 1980, the veteran presented at the 
Emergency Room in Fort Benning with a temperature of 104.7 
degrees.  The pertinent assessment was a viral upper 
respiratory infection, and the veteran was admitted.  On 
discharge four days later, the diagnosis was pharyngitis.  
The October 1981 separation examination indicated that the 
veteran had normal evaluation of the neurologic system.  

Records of private treatment by Dr. Nettleton, from September 
2004 to April 2006 reflect diagnoses of and treatment for an 
essential tremor.  During treatment in April 2006, the 
veteran requested a letter to be sent to VA regarding 
disability.  The veteran indicated that he believed his 
tremor was service-connected, and described an incident in 
July or August 1980 when he had a severe upper respiratory 
infection with a fever of 104 degrees.  He reported that he 
was in a coma for three days, after which he noticed a slight 
tremor.  The veteran also stated that he saw a neurologist in 
the late 1980s.  Dr. Nettleton noted that the veteran did 
have a family history of Huntington's chorea, and that he had 
been referred to another physician for further evaluation and 
management, but he failed to make an appointment.  The 
diagnoses were probable essential tremor and family history 
of Huntington's chorea.  Dr. Nettleton indicated that he 
would write a letter stating that the veteran had a severe 
debilitating tremor which, according to the veteran, first 
occurred during his time in service and that he would review 
the veteran's old medical records, in particular his reports 
from his previous neurology evaluations.  

In an April 2006 letter, Dr. Nettleton stated that the 
veteran presented to his practice in August 2004 for follow-
up of an essential tremor for which he had already been on 
beta blocker therapy for a number of years.  Dr. Nettleton 
indicated that the veteran reported that his tremors began 
while he was in service specifically, shortly after a severe 
upper respiratory infection with a fever up to 104 degrees in 
July or August 1980.  

In a May 2005 statement, the veteran's friend indicated that 
when she had first met him, he explained how his symptoms 
first began in an Army hospital after he had a fever of 104 
degrees.  She stated that she made an appointment for him 
with a neurologist two years later, and that they were told 
he suffered from Hodgkin's chorea, and that this could easily 
have been caused by the infection he carried and was not 
properly treated for in service.  

During the July 2006 DRO hearing, the veteran testified that 
his tremors began when he had a fever in service, but that 
his tremors were not reported on discharge examination 
because his condition was progressive.  He added that he 
first started getting treatment for tremors around 1987 and 
that he did not seek treatment before that time because his 
tic was not that bad and he wanted to work.  

In July 2006 another friend of the veteran's submitted a 
statement in which he indicated that he had known the veteran 
since 1970 and that he never had any kind of tremors or 
shakes until he came back from boot camp around 1980 or 1981.  

During the July 2008 Board hearing, the veteran testified 
that, after his fever, his tremors first started in the late 
1980s.  He added that his tremors were not anything 
immediate, but that every doctor he had seen had told him it 
was a progressive condition.  The veteran stated that, 
following treatment by Dr. Anderson in 1987, he received 
treatment for tremors from Dr. Gray in 1989.  However, the 
veteran indicated that Dr. Gray never opined that his tremors 
were the result of the fever he had in service, rather, this 
opinion was from a neurologist in Arizona, whose name he did 
not remember.  He stated that this neurologist told him he 
was definitely service-connected.  He added that he believed 
he was entitled to service connection because Dr. Anderson 
had diagnosed him with tremors and told him that they were 
from something traumatic, and the only traumatic thing which 
had happened to him was his hospitalization in boot camp.  

While the foregoing evidence demonstrates that the veteran 
has a current essential tremor, there is simply no medical 
evidence or opinion indicating a relationship between this 
tremor and service, to include any period of ACDUTRA.

The April 2006 letter from Dr. Nettleton includes the 
statement that the veteran reported that his tremors began 
while he was in service.  The text of this letter, as well as 
the records of treatment from Dr. Nettleton, discussed above, 
make clear that this statement is merely a reiteration of the 
veteran's own reported history, and does not constitute a 
medical nexus opinion.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).  

The Board has also considered the May 2005 statement from the 
veteran's friend, in which she reported that she took the 
veteran to a neurologist who told them that he had Hodgkin's 
[presumably, Huntington's] chorea which could have been 
caused by the infection in the Army.  The Board notes, 
however, that this lay assertion of what a doctor told her 
and the veteran does not constitute competent evidence of the 
required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).  
Similarly, although the veteran testified during the July 
2008 Board hearing that the neurologist he saw in Arizona 
told him that his tremors were service-connected, this lay 
assertion also does not constitute competent evidence of the 
required nexus.  See Robinette, 8 Vet. App. 77-78.  

The Board notes that there is simply no medical evidence or 
opinion even suggesting a relationship between the veteran's 
current essential tremor and service, to include any period 
of ACDUTRA.  In short, there is no competent medical evidence 
to support the claim for service connection for an essential 
tremor.    

Moreover, the Board points out that, during the July 2008 
Board hearing, the veteran clearly stated that he did not 
experience any tremors after his fever, and had no symptoms 
whatsoever in boot camp or the Air Force, rather, they first 
started in the late 1980s and that he first sought treatment 
in 1987.  While records of treatment from 1987 have not been 
associated with the claims file, even assuming, arguendo, 
that the veteran did receive medical treatment for tremors in 
1987, this is 6 years after separation from service.  
Significantly, the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim of 
service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's and his 
representative's written and oral assertions, as well as the 
May 2005 and July 2006 lay statements submitted on the 
veteran's behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of etiology, or medical 
relationship, between current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the appellant nor his representative or friends are 
shown to be other than laypersons, without the appropriate 
medical training and expertise, none of the named individuals 
is  competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain, 11 Vet. 
App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an essential tremor must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an essential tremor is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


